UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1047



JANE DOE, individually and as next friend of
her minor son; K.D.,

                                          Plaintiffs - Appellants,

          versus

EDWARD J. ALFRED, individually and in his
capacity as a teacher at Jefferson Elementary
Center; RONALD V. STOOPS, individually and in
his capacity as a teacher at Jefferson Ele-
mentary Center; WILLIAM D. STAATS, Doctor;
DAN CURRY, Doctor, individually and in his
capacity as Superintendent of Schools of Wood
County; THE WOOD COUNTY BOARD OF EDUCATION, a
public corporation,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Parkersburg. Charles H. Haden II, Chief
District Judge. (CA-95-761-6)

Submitted:   February 6, 1996             Decided:   March 19, 1996


Before HALL, MURNAGHAN, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Michael J. Sharley, Westover, West Virginia, for Appellants.
Claudia West Bentley, Robert James Kent, BOWLES, RICE, MCDAVID,
GRAFF & LOVE, Martinsburg, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellants appeal the district court's order dismissing with-

out prejudice Appellants' statutory and related constitutional

claims for denial of a free and appropriate public education. We

grant the Appellees' motion and dismiss the appeal for lack of

jurisdiction.
     Under 28 U.S.C. § 1291 (1988) this court has jurisdiction over

appeals from final   orders. A final order is one which disposes of

all issues in dispute as to all parties. It "ends the litigation on

the merits and leaves nothing for the court to do but execute the
judgment." Catlin v. United States, 324 U.S. 229, 233 (1945). As
the order appealed from is not a final order, it is not appealable

under 28 U.S.C. § 1291.   The district court has not directed entry

of final judgment as to particular claims or parties under Fed. R.
Civ. P. 54(b), nor is the order appealable under the provisions of

28 U.S.C. § 1292 (1988). Finally, the order is not appealable as a

collateral order under Cohen v. Beneficial Industrial Loan Corp.,

337 U.S. 541 (1949). We dispense with oral argument because the
facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 3